Citation Nr: 0822197	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  06-06 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than August 31, 
2003, for the award of service connection for diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from March 1966 to March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, which reopened and granted, in 
pertinent part, the veteran's claim of service connection for 
diabetes mellitus type II and assigned a 20 percent rating 
effective August 31, 2003 (one year prior to the date that VA 
received the veteran's reopened claim).  The veteran 
disagreed with this decision in May 2005, seeking an 
effective date earlier than August 31, 2003, for the award of 
service connection for diabetes mellitus.  He perfected a 
timely appeal in February 2006 and requested a Travel Board 
hearing which was held at the RO in February 2008.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In a letter date-stamped as received by the RO on 
January 9, 2001, the veteran indicated an intent to file an 
informal claim of service connection for diabetes mellitus as 
due to in-service herbicide exposure.

3.  In a statement on his VA Form 21-526, "Veteran's 
Application For Compensation And/Or Pension," date-stamped 
as received by the RO on September 27, 2001, the veteran 
indicated an intent to file a formal claim of service 
connection for "Type II diabetes" due to in-service 
herbicide exposure.

4.  In a letter dated on April 24, 2002, the RO notified the 
veteran of a rating decision dated on April 17, 2002, which 
denied the veteran's service connection claim for diabetes 
mellitus due to in-service herbicide exposure.

5.  In statements on a VA Form 21-4138 dated on February 27, 
2003, and date-stamped as received by the RO on February 28, 
2003, the veteran contended that he had been diagnosed as 
having diabetes mellitus Type II since 1986 and requested 
that his previously denied service connection claim be 
reopened.

6.  In a letter dated on August 1, 2003, the RO notified the 
veteran of a rating decision dated on July 18, 2003, which 
determined that new and material evidence had not been 
received sufficient to reopen the veteran's previously denied 
service connection claim for diabetes mellitus due to in-
service herbicide exposure.

7.  In statements on a VA Form 21-4138 dated on August 11, 
2004, and date-stamped as received by the RO on August 31, 
2004, the veteran contended that his diabetes mellitus 
Type II had been misdiagnosed as diabetes mellitus Type I and 
requested that his previously denied service connection claim 
be reopened.

8.  In a rating decision dated on April 4, 2005, the RO 
granted service connection for diabetes mellitus Type II due 
to in-service herbicide exposure and assigned a 20 percent 
rating effective August 31, 2003.


CONCLUSIONS OF LAW

The criteria for an effective date of January 9, 2001, for an 
award of service connection for diabetes mellitus have been 
met.  38 U.S.C.A. §§ 5101(a), 5110, 5111 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.1, 3.4(b)(1), 3.31, 3.105(a), 3.151(a), 
3.400, 3.816 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

The earlier effective date claim on appeal is a 
"downstream" element of the RO's grant of service 
connection for diabetes mellitus in the currently appealed 
rating decision issued in April 2005.  For such downstream 
issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159 is not required in cases where such notice was afforded 
for the originating issue of service connection.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Here, in letters 
dated in December 2001, April 2003, and in October 2004, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claim, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The letters informed the veteran to 
submit medical evidence and noted other types of evidence the 
veteran could submit in support of his claim.  In addition, 
the veteran was informed of when and where to send the 
evidence.  After consideration of the contents of these 
letters, the Board finds that VA has substantially satisfied 
the requirement that the veteran be advised to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The April 2003 and October 2004 letters also defined new and 
material evidence, advised the veteran of the reasons for the 
prior denial of the claim of service connection for diabetes 
mellitus, and noted the evidence needed to substantiate the 
underlying claim of service connection.  That correspondence 
satisfied the notice requirements as defined in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the April 2005 rating decision was 
fully favorable to the veteran on the issue of service 
connection for diabetes mellitus, and because the veteran's 
earlier effective date claim is being granted in this 
decision, the Board finds no prejudice to the veteran in 
proceeding with the present decision and any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In Dingess, the United States Court of Appeals for Veterans 
Claims (Veterans Court) held that, in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 19 Vet. 
App. at 490-91.

As will be explained below in greater detail, the evidence 
supports assigning an earlier effective date of January 9, 
2001, to the veteran's service-connected diabetes mellitus.  
Thus, any failure to notify and/or develop this claim under 
the VCAA cannot be considered prejudicial to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claimant also has had the opportunity to submit additional 
argument and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

Additional notice of the five elements of a service-
connection claim was provided in March 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

The Board notes that the Veterans Court, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  The instant appeal 
originates, however, from the grant of service connection for 
diabetes mellitus.  Consequently, Vazquez-Flores is 
inapplicable.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file; the veteran 
does not contend otherwise.  Thus, the Board finds that VA 
has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.

The veteran contends that he is entitled to an effective date 
earlier than August 31, 2003, for the award of service 
connection and a 20 percent rating for diabetes mellitus.  
Specifically, he contends that the RO failed to adjudicate 
his original service connection claim for diabetes mellitus 
Type II and that a VA examiner misdiagnosed his diabetes 
mellitus Type II as diabetes mellitus Type I in April 2002.

In general, except as otherwise provided, the effective date 
of an evaluation an award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

When a specific claim has been filed and compensation is 
awarded or increased pursuant to a liberalizing law or 
regulation, the effective date will be in accordance with the 
facts found but shall not be earlier than the effective date 
of the law or regulation.  In no event shall such an award be 
retroactive for more than 1 year from the date of receipt of 
the claim or an administrative determination of entitlement, 
whichever is earlier.  38 U.S.C.A. §§ 5101, 5110(g).

In May 1989, the United States District Court for the 
Northern District of California (District Court) invalidated 
the regulation then in effect for adjudicating claims based 
on Agent Orange exposure, 38 C.F.R. § 3.311a(d) (1989).  The 
District Court also voided all claims which had been denied 
under that regulation.  See Nehmer v. United States Veterans' 
Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer 
I).

Following the District Court's decision in Nehmer I, the 
parties entered into a stipulation agreement and order 
governing VA's re-adjudication of all claims that had been 
denied under the invalidated regulation.  Paragraph 3 of the 
stipulation and order provided that "[a]s soon as a final 
rule is issued service connecting, based on dioxin exposure, 
any . . . disease which may be service connected in the 
future pursuant to the Agent Orange Act of 1991, the VA shall 
promptly thereafter readjudicate all claims for any such 
disease which were voided by the Court's order of May 3, 
1989, as well as adjudicate all similar claims filed 
subsequent to the Court's May 3, 1989 Order."  According to 
Paragraph 5, the effective date for disability compensation 
based on the re-adjudication of a claim that was voided by 
the District Court shall be the date the voided claim was 
originally filed.  The District Court subsequently 
interpreted the stipulation and order in light of the 1989 
decision as requiring VA to re-adjudicate all claims voided 
in the 1989 decision if the disease was subsequently 
presumptively service connected, even if the original claim 
was not expressly based on Agent Orange exposure.  The 
District Court also determined that, if the re-adjudication 
resulted in a grant of service connection, the effective date 
would be the date of the original claim.  See Nehmer v. 
United States Veterans' Administration, 32 F.Supp.2d 1175 
(N.D. Cal. 1999) (Nehmer II).

In a later decision, the United States Court of Appeals for 
the Ninth Circuit (Ninth Circuit) interpreted Paragraph 3 of 
the stipulation and order as applying to all claims voided by 
the District Court in the May 1989 order, as well as all 
similar claims filed subsequent to the May 1989 order.  In 
addition, if the re-adjudication of a "similar claim" 
resulted in an award of benefits, the effective date for the 
grant of service connection is the date of the original 
claim.  See Nehmer v. United States Veterans Administration, 
284 F.3d 1158, 1161 (9th Cir. 2002). 

In May 2001, VA amended its regulations to include Type II 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes) in the list of diseases to which the 
presumption of service connection applies for veterans who 
were exposed to Agent Orange while in service.  See 66 Fed. 
Reg. 23166, 23168 (May 8, 2001) codified at 38 C.F.R. 
§ 3.309(e) (2007).  This regulatory change was effective 
July 9, 2001.

The Board notes that effective dates for awards under the 
Nehmer Court Orders have been promulgated at 38 C.F.R. § 
3.816.  The provisions of 38 C.F.R. § 3.816 provide, in 
pertinent part, that a Nehmer class member means a Vietnam 
veteran who has a covered herbicide disease, including 
Type II diabetes mellitus.  See 38 C.F.R. § 3.816(b).  The 
provisions of 38 C.F.R. § 3.816 also provide, in part, that a 
claim will be considered a claim for compensation for a 
particular covered herbicide disease if the claimant's 
application and other supporting statements and submissions 
may reasonably be viewed, under the standards ordinarily 
governing compensation claims, as indicating an intent to 
apply for compensation for the covered herbicide disability.  
See 38 C.F.R. § 3.816(c)(1).  If a Nehmer class member is 
entitled to disability compensation for a covered herbicide 
disease, then 38 C.F.R. § 3.816 provides, in pertinent part, 
that, if the class member's claim for disability compensation 
for the covered herbicide disease was either pending before 
VA on May 3, 1989, or was received by VA between that date 
and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease, the effective date of the award will be the 
later of the date such claim was received by VA or the date 
the disability arose.  See 38 C.F.R. § 3.816(c)(2) (emphasis 
added).  In other words, if the veteran's service connection 
claim for diabetes mellitus was received between May 3, 1989, 
and July 9, 2001, then the effective date provisions of 
§ 3.816 apply to this claim.

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication indicating an intent to apply for 
a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a).  To determine when a claim was received, 
the Board must review all communications in the claims file 
that may be construed as an application or claim.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2007).

In a letter dated on January 8, 2001, and date-stamped as 
received at the RO on January 9, 2001, the veteran filed an 
informal claim of service connection for diabetes mellitus as 
due to in-service herbicide exposure.

The veteran's formal claim of service connection for diabetes 
mellitus as due to in-service herbicide exposure was date-
stamped as received by the RO on September 27, 2001.  A 
review of the veteran's VA Form 21-526, "Veteran's 
Application For Compensation And/Or Pension," shows that he 
indicated an intent to file a claim of service connection for 
"Type II diabetes" due to in-service herbicide exposure.  
He reported serving in Vietnam from March 1969 to March 1969 
and being exposed to Agent Orange or other herbicides while 
in Vietnam.  He explained that he had been exposed to 
herbicides in Vietnam while serving as a helicopter crew 
chief.  He also had been treated for diabetes since April 
1987.  

In a December 7, 2001, VCAA notice letter to the veteran, the 
RO informed him that it had received his claim of service 
connection for "diabetes mellitus Type II."  

On VA examination in April 2002, the veteran reported a 
15-year history of insulin-dependent diabetes mellitus which 
he had managed on his own without medical care.  The VA 
examiner noted that the veteran's claims file, including his 
service medical records, was not available for review.  This 
examiner also stated that the veteran did not have any signs 
or symptoms of the side effects of diabetes mellitus.  The 
veteran reported using 28 units of insulin in the morning and 
in the evening.  His blood sugar had been "running about 
120."  The assessment included insulin-dependent diabetes 
mellitus without any discernable significant side effects or 
complications to date.  

As noted in the Introduction, in an April 2002 rating 
decision, the RO denied the veteran's claim of service 
connection for diabetes mellitus.  In the narrative for this 
rating decision, the RO noted that the veteran "requested to 
be service connected for diabetes mellitus, type I based on 
exposure to Agent Orange in the Republic of Vietnam."  The 
RO also noted that, when examined in April 2002, the veteran 
had not been diagnosed as having Type II diabetes.  Because 
only diabetes mellitus Type II had been recognized as related 
to in-service herbicide exposure, and because there was no 
diagnosis of diabetes mellitus Type II, the veteran's claim 
was denied.

The next relevant correspondence from the veteran occurred 
when he submitted a signed VA Form 21-4138 dated on 
February 27, 2003, and date-stamped as received by the RO on 
February 28, 2003.  The veteran referred to "my claim for 
diabetes mellitus [Type] II as a result of exposure to Agent 
Orange while in [Vietnam] from 1968 to 1969."  He contended 
that there had been an error in the adjudication of his claim 
and that he had been diagnosed with "diabetes II" since 
1986.

A VA Form 119, dated on March 21, 2003, shows that, when 
contacted about his claim, the veteran was "unable to say 
which diabetes mellitus he has."

In an April 22, 2003, VCAA notice letter, the RO stated that 
the veteran's "initial claim dated September 27, 2001, 
claimed service connection for diabetes mellitus type I."

As noted above, in a letter dated on August 1, 2003, the RO 
notified the veteran of a rating decision dated on July 18, 
2003, which determined that new and material evidence had not 
been received sufficient to reopen the veteran's previously 
denied service connection claim for diabetes mellitus due to 
in-service herbicide exposure.

The next relevant correspondence from the veteran occurred 
when he submitted a signed VA Form 21-4138 dated on 
August 11, 2004, and date-stamped as received by the RO on 
August 31, 2004.  The veteran requested that his previously 
denied service connection claim for diabetes mellitus as due 
to in-service herbicide exposure be reopened.  He contended 
that his diabetes had been misdiagnosed as diabetes mellitus 
Type I.  Attached to the veteran's VA Form 21-4138 were 
copies of private medical records showing treatment for 
diabetes mellitus Type I and Type II.

In an October 27, 2004, VCAA notice letter to the veteran, 
the RO informed him that it was working on his claim of 
service connection for "diabetes mellitus Type II."

In response to a request for a medical opinion clarifying 
whether the veteran had Type I or Type II diabetes mellitus, 
a VA examiner noted in March 2005, after reviewing the 
veteran's claims file, including his service medical records, 
that although notes in the veteran's medical records "are 
confusing about whether the veteran had type 1 or type 2 
diabetes, but the details of the history and various physical 
indicate that this veteran has type 2 diabetes mellitus."  
The VA examiner noted that, in November 2004, "the veteran 
was tried on oral medication for two months but this failed 
to control his diabetes.  Had this been type 1 diabetes, he 
would not have tolerated a course of oral medication."  The 
VA examiner's assessment was that the veteran's history 
clearly is compatible with Type II diabetes mellitus.

As noted in the Introduction, in the currently appealed April 
2005 rating decision, the RO granted, in pertinent part, the 
veteran's service connection claim for diabetes mellitus, 
assigning a 20 percent rating effective August 31, 2003.  In 
the narrative for this rating decision, the RO noted that 
service connection was granted based on liberalizing 
legislation which went in to effect on May 8, 2001.  "Since 
the evidence shows that your diabetes mellitus type II has 
existed since the date of the change in the law, service 
connection is granted from one year prior to the date of your 
claim."  The RO also noted that the veteran's service 
connection claim for diabetes mellitus Type II had been 
denied previously because "treatment records all show a 
diagnosis of juvenile-onset diabetes or diabetes mellitus 
type I."

In statements on his May 2005 notice of disagreement and his 
February 2006 substantive appeal, the veteran contended that 
he had been misdiagnosed in July 1987 with Type I diabetes 
and requested an earlier effective date for his service-
connected diabetes mellitus as of July 1987.

The Board finds that the preponderance of the evidence 
supports assigning an effective date of January 9, 2001, for 
the award of service connection for diabetes mellitus.  On 
that date, the veteran filed an informal service connection 
claim for diabetes mellitus Type II as due to in-service 
herbicide exposure; his VA Form 21-526 containing his formal 
claim was date-stamped as received by the RO on September 27, 
2001, within 1 year of the informal claim.  38 C.F.R. 
§ 3.155.  The RO was incorrect when it concluded in the April 
2002 rating decision that the veteran had filed a claim of 
service connection for diabetes mellitus Type I due to in-
service herbicide exposure; as noted above, a review of the 
veteran's VA Form 21-526 clearly shows that he filed a formal 
service connection claim for diabetes mellitus Type II due to 
in-service herbicide exposure.  

The Board acknowledges that, at the time of the April 2002 
rating decision, there was some confusion in the medical 
evidence as to whether the veteran had diabetes mellitus 
Type I or Type II.  Although a VA examiner initially 
diagnosed the veteran with insulin-dependent diabetes 
mellitus (or diabetes mellitus Type I) in April 2002, this 
examiner did not have access to the veteran's claims file, 
including his service medical records, or any post-service 
treatment records.  Subsequent private treatment records 
dated in 2004 show that the veteran was diagnosed with both 
diabetes mellitus Type I and Type II.  In an attempt to 
resolve the confusion about the veteran's diabetes diagnosis 
and the date of onset, a second VA examiner in March 2005 
concluded, after reviewing the veteran's complete claims 
file, including his service medical records and post-service 
treatment records, that the veteran's history and physical 
examination results indicated that he had diabetes mellitus 
Type II.  Because the veteran had been tried on a course of 
oral medication which had failed to control his diabetes in 
the past, the VA examiner also concluded in March 2005 that 
the veteran would not have tolerated a course of oral 
medication if he had had diabetes mellitus Type I.  The 
assessment was that the veteran's history clearly was 
compatible with diabetes mellitus Type II.  Given the 
foregoing, the Board finds the VA examiner's March 2005 
opinion more probative than the April 2002 VA examination 
report on the issue of whether the veteran's correct 
diagnosis was Type I or Type II diabetes mellitus.

The Board finds that the veteran is a Nehmer class member 
because the medical evidence now indicates that the veteran 
has a medical history of diabetes mellitus Type II (a covered 
herbicide disease under Nehmer).  The veteran is a Vietnam 
veteran with a covered herbicide disease.  See 38 C.F.R. 
§ 3.816(b).  As discussed above, the veteran clearly 
indicated an intent to file a claim for a covered herbicide 
disease (in this case, diabetes mellitus Type II) on 
January 9, 2001.  See 38 C.F.R. § 3.816(c)(1).  Because VA 
received the veteran's claim of service connection for 
diabetes mellitus Type II as due to in-service herbicide 
exposure between May 3, 1989, and July 9, 2001 (the date that 
diabetes mellitus was added to the list of diseases to which 
the presumption of service connection applies for veterans 
who were exposed to Agent Orange while in service), the 
correct effective date for the veteran's service-connected 
diabetes mellitus is the later of the date that VA received 
his claim or the date that the disability arose.  See 
38 C.F.R. § 3.816(c)(2).  Because VA received the veteran's 
claim of service connection for diabetes mellitus Type II on 
January 9, 2001, the Board finds that the criteria for an 
effective date of January 9, 2001, for an award of service 
connection for diabetes mellitus Type II have been met.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.


ORDER

An effective date of January 9, 2001, for an award of service 
connection and a 20 percent rating for diabetes mellitus is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


